Title: To Thomas Jefferson from James Madison, 19 May 1825
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Montpellier
May 19. 1825
I did not receive yours of the 12th in time to be answered by the last mail.My thoughts, as heretofore intimated, had been turned to Judge Dade for the Law Chair; and with the recommendatory opinions which you enumerate, I cannot hesitate to concur in the offer of it as proposed. I concur also in the issuing of a Commission on the written sanctions of the Visitors without the formality of a special meeting—With affece respectsJames Madison